DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 08 July 2022.
Claims 1, 4-9, 12, 17-18, 20 have been amended. 
Claims 13-14 have been cancelled.
Claims 1-12, 15-20 are currently pending and have been examined.
Claims 1-12, 15-20 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that “the claims are not directed to an abstract idea.” Examiner respectfully disagrees.
The pending claims disclose tasks that can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the claims disclose receiving looking at records/transactions to verify the identity of a consumer through previous associated (driver’s license) with the payment credential.  That task may be performed by the human mind or with pen and paper.
Moreover the claims are directed to a method of organizing human activity because the claims disclose verifying the identity of a user, which is a business and legal activity.  Business and legal because verifying the identity is used to determine the age of the consumer, whether this may be a fraudulent consumer, and/or check-in for a hotel.
  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 2, Applicant submits that “the pending claims recite several limitations that integrate the cited idea into a practical application.” Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “processor,” “a requesting device,” “an issuer,” “system,” “computer-readable storage,” “access control server,” and “instructions”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
In Core Wireless, the court stated that “[t]he disclosed invention improves the efficiency of using the electronic devices.” Core Wireless, 880 F.3d at 1363. However, the court also explained that “[w]e also ask whether the claims are directed to a specific improvement in the capabilities of computing devices” (id. at 1361), and then determine that “the claims are directed to an improvement in the functioning of computers” (id. at 1363). Thus, in Core Wireless, the improved efficiency of using the electronic devices was related to an identified improvement in the functioning of computers. 
None of the additional limitations is sufficient to integrate the judicial exception, as in Core Wireless.  The present claims are disclosing a business solution, not a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices. Analyzing past records of transactions to verify the identity of a consumer through previous association (i.e., driver’s license) with the payment credential, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze business records and determine whether a payment credential has been associated with a particular transaction previously.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  The claims do not disclose to explain how this process is different from past process of comparing records.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that the pending claims recite something more than an abstract idea.” Examiner respectfully disagrees.
The present claims do not disclose non-generic arrangement of known, generic elements, as in BASCOM.  The claims are using a generic processor to analyze records and payment credentials and determine whether identity data has previously been associated with the payment credential.   Because the Specification describes the additional elements in general terms, without describing the particulars, (for example, the Specification explains that the processor is a generic processor: [0113]-[0116] Issuer system 16 may comprise an issuer processor 602 that is in communication with a core banking system 610. In some embodiments, issuer processor 602 and core banking system 610 may be co-located on the same premises and/or be operated by the same entity.),  the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques.
Furthermore, the claims are not similar to DDR.  In DDR, the claims at issue involved, “web pages displays [with] at least one active link associated with a commerce object associated with a buying opportunity of a selected one of a plurality of merchants” (claim 1 of US 7,818,399). The Federal Circuit found the claims in DDR to be patent-eligible under step one of the Alice test because “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, 773 F.3d at 1257.  Specifically, the Federal Circuit found the claims addressed the “challenge of retaining control over the attention of the customer in the context of the Internet.” Id. at 1258.  The claims here are dissimilar to DDR’s web page with an active link because the claims here do not bring a consumer to a different web page to confirm identity, and the Specification does not support the view that the computer related claim elements are unconventional. 
In addition, the claims are not similar to Example 35 Claim 3.  In Example 35 Claim 3, an ATM generates a random code, that random code is sent to a user’s user interface, the user types in the random code/customer confirmation code, and then the ATM compares the user’s typed in code to the random code that was sent to verify the user’s identity.  This was a step that had never been done prior.  “[T]he ATM’s provision of the random code, the mobile communication device’s generation of the customer confirmation code in response to the random code, the ATM’s analysis of the customer confirmation code, and the ATM’s subsequent sending of a control signal to provide or prevent access to the keypad of the ATM and thus allow or prevent a transaction based on the analysis of the code data sets, operates in a non‐conventional and non‐ generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone.” “Further, the combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the customer confirmation code (instead of a PIN) to verify the customer’s identity does not merely select information by content or source, in contrast to Electric Power, but instead describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification, such as entering a PIN, similar to the unconventional sequence of events in DDR. The additional elements in claim 3 thus represent significantly more (i.e., provide an inventive concept) because they are a practical implementation of the abstract idea of fraud prevention that performs identity verification in a non‐ conventional and non‐generic way, even though the steps use a combination of well‐known components (an ATM and mobile communication device).”  Unlike Example 35 Claim 3, the present claims do not disclose an additional step for verification.  The claims disclose gathering records and present transaction data and financial cards and comparing numbers to determine if a payment credential has been used prior.  There is no additional step that requires a consumer to perform more steps in the verification, as in Example 35 Claim 3, that is non-generic gathering records and analyzing records to determine if credentials have been used and associated with each other in the past.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-12, 15-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Objections
Claim 8 is objected to because of the following informalities:  change “in the identity data: to “if the identity data”.
Claim 9 Line 2 is objected to because of the following informalities: change “the one of more identities” to “the one or more identities”. 
Claim 9 Line 10 is objected to because of the following informalities: change “the one or more identifier” to “the one or more identifiers” because plural “identifiers” is previously introduced.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 15-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components and Claim 12 is directed to a method comprising a series of steps. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-12, 15-20, the independent claims (Claims 1 and 12) are directed, in part, to receive an identity validation request, the identity validation request comprising identity data for a user and a payment credential; determine, from the payment credential, an issuer of the payment credential; retrieve an address of an access control server (ACS) of the issuer of the payment credential; transmit the address of the ACS to the requesting, thereby permitting the requesting to verify the user; receive a verification service request message , the verification service request message including the identity data for the user, the payment credential, and a positive user verification result associated with the ACS; validate the verification service request message based on the positive user verification result; transmit the verification service request message; receiving a verification service response indicating whether or not the identity data has previously been associated with the payment credential; and in response to the verification service response indicating the identity data has previously been associated with the payment credential: generate a session number: and transmit the session number and an indication of validity of the identity data.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the identity validation request is analyzed to determine, from the payment credential, an issuer of the payment credential; business relations and legal obligations occur when an indication of validity is transmitted to the requesting device to complete the identity validation; and managing relationships occur when following rules to determine whether the identity data has been previously associated with the payment credential and that the identity data is valid.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processor,” “a requesting device,” “an issuer,” “system,” “computer-readable storage,” “access control server,” and “instructions” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-11 and 15-20 are directed to explaining more about the identity data, the messages, and how the data is analyzed.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  While the dependent claims also add an additional element: “issuer system,” similar to above, the additional element does not integrate the abstract idea into a practical application because it neither imposes any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  Moreover, the additional element does not amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, 15-19  are rejected under 35 U.S.C. 103 as being unpatentable over Schibuk (US 2009/0132813 A1) hereinafter Schibuk, in view of Zagarese et al. (US 2018/0181964 A1) hereinafter Zagarese.
Claims 1, 12
Schibuk discloses the following limitations:
 (Currently Amended) An identity validation system comprising: at least one processor in communication with computer-readable storage, the computer- readable storage including instructions, which when executed by the at least one processor, cause the at least one processor to: receive, from a requesting device, an identity validation request, the identity validation request comprising identity data for a user and a payment credential; (see at least abstract [0007] [0010][-[0015] [0017] [0018] [0116] [0168]-[0173] [0203] [0249]-[0251] [0036] [0037] [0042]-[0044] [0119] [0122] [0125] [0131]-[0135] [0190]-[0192] [0204]-[0206].  Schibuk discloses apparatus and methods to perform transactions in a secure environment between an individual and another party.  Schibuk discloses receiving a request from a mobile electronic device to authenticate an individual’s identity.  Schibuk discloses the device communicates credentials, which include identity information and payment information (credit card, debit card information) to be used for a transaction.  The transaction will not continue until the issuer determines whether to grant the authorization and the authorization is communicated to the system and the device.).
determine, from the payment credential, an issuer of the payment credential; (see at least [0017] abstract [0007] [0010][-[0015] [0018] [0116] [0168]-[0173] [0203] [0249]-[0251] [0036] [0037] [0042]-[0044] [0119] [0122] [0125] [0131]-[0135] [0190]-[0192] [0204]-[0206].  Schibuk discloses credential data is derived from a credit card or a debit card.  Thereafter, the system determines the issuer of the selected credential (third party) and communicates with the issuer in order to validate the accuracy of the credential data and ensure that the selected credential has not been revoked.).
 transmit, to the issuer, the verification service request message; (see at least [0017] abstract [0007] [0010][-[0015] [0018] [0116] [0168]-[0173] [0203] [0249]-[0251] [0036] [0037] [0042]-[0044] [0119] [0122] [0125] [0131]-[0135] [0190]-[0192] [0204]-[0206].  Schibuk discloses credential data is derived from a credit card or a debit card.  Thereafter, the system determines the issuer of the selected credential (third party) and communicates with the issuer in order to validate the accuracy of the credential data and ensure that the selected credential has not been revoked.).
receive, from the issuer, a verification service response indicating whether or not the identity data has previously been associated with the payment credential; and (see at least [0017] abstract [0007] [0010][-[0015] [0018] [0116] [0168]-[0173] [0203] [0249]-[0251] [0036] [0037] [0042]-[0044] [0119] [0122] [0125] [0131]-[0135] [0190]-[0192] [0204]-[0206].  Schibuk discloses the issuer analyzes the credential data to validate the accuracy of the credential data and ensure that the selected credential has not been revoked.  A message will be sent back from the issuer (third party) to the system.).
transmit, to the requesting device, the session number and an indication of validity of the identity data.  (see at least [0017] [0018] abstract [0007] [0010][-[0015] [0116] [0168]-[0173] [0203] [0249]-[0251] [0036] [0037] [0042]-[0044] [0119] [0122] [0125] [0131]-[0135] [0190]-[0192] [0204]-[0206].  Schibuk discloses that after the issuer validates the accuracy of the credential, the issuer will send a message to the system.  Next, the system will send a message to the mobile electronic device.  Now the transaction may be completed.).  

Schibuk discloses the limitations shown above.  Schibuk fails to specifically disclose storing card or bank details as part of the digital identity to assist in verifying the user later.
However, Zagarese discloses the following limitations:
An identity validation system comprising: receive, from a requesting device, an identity validation request, the identity validation request comprising identity data for a user and a payment credential; (see at least abstract [0046] [1032]-[1099] [1835]-[1876] [0294]-[0296] [0098] [0137] [0152]-[0156] [0157]-[0218] [0223]-[0236] [0249]-[0265] [0278]-[0280] [0049]-[0069] [0080] [0081] [0099] [0785]/Table1-[0786].  Zagarese discloses a method of authorizing a secure electronic payment from a payer to a payee.  At a digital identity system, an electronic message is received, which comprises a payer credential and identifies a payee system.  The payment information is also collected for the user to pay for and complete a transaction.). 
retrieve an address of an access control server (ACS) of the issuer of the payment credential; transmit the address of the ACS to the requesting device, thereby permitting the requesting device to verify the user; (see at least abstract [0046] [1032]-[1099] [1835]-[1876] [0294]-[0296] [0098] [0137] [0152]-[0156] [0157]-[0218] [0223]-[0236] [0249]-[0265] [0278]-[0280] [0049]-[0069] [0080] [0081] [0099] [0785]/Table1-[0786].  Zagarese discloses retrieving the network address from the payment information.  Thereafter, the digital identity system receives information in order to verify the user.). 
receive a verification service request message from the requesting device, the verification service request message including the identity data for the user, the payment credential, and a positive user verification result associated with the ACS; (see at least abstract [0046] [1032]-[1099] [1835]-[1876] [0294]-[0296] [0098] [0137] [0152]-[0156] [0157]-[0218] [0223]-[0236] [0249]-[0265] [0278]-[0280] [0049]-[0069] [0080] [0081] [0099] [0785]/Table1-[0786].   Zagarese discloses the digital identity system receives a verification message to compare and check that the paying user has received the bank card that he is now trying to use before.  Zagarese discloses the identity-linked payment function allows the comparison of the user identity data, payment data, and verification from the network.  The card or bank details are stored as part of the digital identity, and the stored details are used by the digital identity system in the comparison to see if the card has been linked to the user identity, and to obtain the payment token.). 
validate the verification service request message based on the positive user verification result; (see at least abstract [0046] [1032]-[1099] [1835]-[1876] [0294]-[0296] [0098] [0137] [0152]-[0156] [0157]-[0218] [0223]-[0236] [0249]-[0265] [0278]-[0280] [0049]-[0069] [0080] [0081] [0099] [0785]/Table1-[0786].  [0262] [0300]-[0309] [0352] [0368]-[0392].  Zagarese discloses determining, based on the identity attribute rendered available to the payee device, whether to use the available payment token to effect an electronic payment from the payer to the payee.  Zagarese discloses that previous used documents stored in the database will be analyzed.  Information collected during today’s session and previous transactions will be compared.  A confidence level will be determined and compared to a threshold and a user may be validated after being verified to continue with the session/transaction.  The digital identity system will have received a message to check that the user has received the bank card that he is trying to presently use (i.e., checking that the bank card is associated with the user identity).). 
 in response to the verification service response indicating the identity data has previously been associated with the payment credential: generate a session number: and transmit, to the requesting device, the session number and an indication of validity of the identity data.  (see at least abstract [0046] [1032]-[1099] [1835]-[1876] [0294]-[0296] [0098] [0137] [0152]-[0156] [0157]-[0218] [0223]-[0236] [0249]-[0265] [0278]-[0280] [0049]-[0069] [0080] [0081] [0099] [0785]/Table1-[0786].  Zagarese discloses determining, based on the identity attribute rendered available to the payee device, whether to use the available payment token to effect an electronic payment from the payer to the payee.  For example, the digital identity system receives a verification message to compare and check that the paying user has received the bank card that he is now trying to use before.  The card or bank details are stored as part of the digital identity, and the stored details are used by the digital identity system in the comparison to see if the card has been linked to the user identity, and to obtain the payment token.  Zagarese discloses that a unique code/receipt for the session will be generated and will be tied to the transaction, for future comparisons.  In addition, the payment may be processed if the user if verified.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secure authentication/verification system of Schibuk to incorporate the teachings of Zagarese and specifically disclose storing card or bank details as part of the digital identity to assist in verifying the user later because doing so provides a secure and efficient mechanism for making identity-linked payments to prevent a significant proportion of card payments being reversed due to payment fraud (see at least Zagarese [0001]-[0102]). 

Claims 2, 15
Schibuk/Zagarese disclose the limitations shown above.  Schibuk further discloses:
 (Original) The identity validation system according to claim 1, wherein the identity data comprises an identifier of an identity document.  (see at least [0017] [0018] [0010] abstract.  Schibuk discloses the set of credential data is derived from one or more of a passport, a birth certificate, a driver’s license, a credit card, a membership card, etc.).  

Claims 3, 16
Schibuk/Zagarese disclose the limitations shown above.  Schibuk further discloses:
 (Previously Presented) The identity validation system according to claim 2, wherein the identity document is one of the following: a passport; a driver's license; or a government issued identity card.  (see at least [0017] [0018] [0010] abstract.  Schibuk discloses the set of credential data is derived from one or more of a passport, a birth certificate, a driver’s license, a credit card, a membership card, etc.).  

Claims 4, 17
Schibuk/Zagarese disclose the limitations shown above.  Schibuk further discloses:
 (Currently Amended) The identity validation system according to claim 2, wherein the identity data includes a plurality of identifiers of respective identity documents; and wherein the verification service response comprises a positive indication as to validity of the identity data if all of the identifiers have previously been associated with the payment credential.  (see at least [0017] [0018] [0010] [0135]-[0145] abstract.  Schibuk discloses the set of credential data is derived from one or more of a passport, a birth certificate, a driver’s license, a credit card, a debit card, a membership card, etc.  Schibuk also discloses that the issuer will determine if the credentials are valid and unexpired.).

Claims 5, 18
Schibuk/Zagarese disclose the limitations shown above.  Schibuk further discloses:
 (Currently Amended) The identity validation system according to claim 1, wherein the instructions further comprise instructions, which when executed by the at least one processor, cause the at least one processor to generate a confidence score based on payment data associated with the payment credential;  (see at least abstract [0135]-[0145] [0203].  Schibuk discloses comparing the credentials are the same, the user is the same, and the phone is the same.  If all the digests are equal, all inputs almost certainly match.  If they differ, then further security procedures may be invoked.  An amount of risk tolerance is also sent.). 

Schibuk/Zagarese disclose the limitations shown above.  Zagarese specifically discloses the confidence score is included in the indication of validity of the identity data.
and wherein the indication of validity of the identity data includes the confidence score.(see at least [0005] [0262] [0300]-[0309] [0352] [0368]-[0392] [0405] [0408].  Zagarese discloses   the profile may also have a confidence value allocated to it, which is indicative of the confidence the system has that the entity does indeed have the identity which they are asserting. The confidence value is preferably made available with the published profile.  The confidence value may be an easily interpretable metric such as a value between 0 and 1 (or 0% and 100%), 0(%) representing complete uncertainty and 1 (00%) representing total certainty.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secure authentication/verification system of Schibuk/Zagarese to incorporate the teachings of Zagarese and specifically disclose the confidence score is included in the indication of validity of the identity data because doing so provides a secure and efficient mechanism for making identity-linked payments to prevent a significant proportion of card payments being reversed due to payment fraud (see at least Zagarese [0001]-[0102]). 

Claims 6, 19
Schibuk/Zagarese disclose the limitations shown above.  Schibuk further discloses:
 (Currently Amended) The identity validation system according to claim 1, wherein the instructions further comprise instructions which when executed by the at least one processor, cause the at least one processor to generate a token to be sent to the requesting device for storage at the requesting device.  (see at least abstract [0026] [0027] [0039] [0040] [0097] [0102] [0103] [0108] [0125] [0129]-[0132] [0181].  Schibuk discloses generating a token to be stored at the mobile phone.).

Claim 8
Schibuk/Zagarese disclose the limitations shown above.  Zagarese specifically discloses the steps of analyzing the request message and comparing information to stored past payment information in the user’s profile account. 
 (Currently Amended The identity validation system according to claim 1, further comprising: an issuer system configured to: parse the verification service request message to retrieve the identity data; match one or more identifiers in the identity data to identifiers that have previously been stored in association with the payment credential; and transmit a verification service response indicating whether or not the one or more identifiers in the identity data matches the identifiers that have previously been associated with the payment credential.  (see at least abstract [0046] [1032]-[1099] [1835]-[1876] [0294]-[0296] [0098] [0137] [0152]-[0156] [0157]-[0218] [0223]-[0236] [0249]-[0265] [0278]-[0280] [0049]-[0069] [0080] [0081] [0099] [0785]/Table1-[0786].  Zagarese discloses the digital identity system will analyze records in this user’s profile account that is stored in a database.  For example, the digital identity system will determine if payment has been linked to the user.  The digital identity system will receive a message, parse the message to determine which payment card the user is trying to use for a transaction, and check that the user did indeed receive the bank card that he is now trying to use.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secure authentication/verification system of Schibuk/Zagarese to incorporate the teachings of Zagarese and specifically disclose the steps of analyzing the request message and comparing information to stored past payment information in the user’s profile account because doing so provides a secure and efficient mechanism for making identity-linked payments to prevent a significant proportion of card payments being reversed due to payment fraud (see at least Zagarese [0001]-[0102]). 

Claim 9
Schibuk/Zagarese disclose the limitations shown above.  Zagarese specifically discloses the steps of analyzing the request message and comparing information to stored past payment information in the user’s profile account. 
 (Currently Amended) The identity validation system according to claim 8, wherein the issuer system is configured to, prior to matching the one of more identifiers, perform a user verification operation; wherein the issuer system is further configured, in connection with performing the user verification operation, to: retrieve communication data associated with the payment credential; and send, to a user device, a request for user verification based on the retrieved communication data; and wherein the issuer system is configured to match the one or more identifier only upon receipt of a user verification from the user device.  (see at least abstract [0046] [1032]-[1099] [1835]-[1876] [0294]-[0296] [0098] [0137] [0152]-[0156] [0157]-[0218] [0223]-[0236] [0249]-[0265] [0278]-[0280] [0049]-[0069] [0080] [0081] [0099] [0785]/Table1-[0786].  Zagarese discloses the digital identity system will analyze records in this user’s account that is stored in a database.  For example, the digital identity system will determine if payment has been linked to the user.  The digital identity system will check that the user did indeed receive the bank card that he is now trying to use.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secure authentication/verification system of Schibuk/Zagarese to incorporate the teachings of Zagarese and specifically disclose the steps of analyzing the request message and comparing information to stored past payment information in the user’s profile account because doing so provides a secure and efficient mechanism for making identity-linked payments to prevent a significant proportion of card payments being reversed due to payment fraud (see at least Zagarese [0001]-[0102]). 

Claim 10
Schibuk/Zagarese disclose the limitations shown above.  Schibuk further discloses:
 (Previously Presented) The identity validation system according to claim 9, wherein the issuer system is further configured, in connection with performing the user verification operation, to: match a received passcode with a passcode associated with the consumer; and/or match received biometric data with biometric data associated with the consumer.  (see at least [0135]-[0139] [0010] [0023] [0036] [0125] [0132] [0178] [0181] abstract.  Schibuk discloses to authenticate a phone and associated credentials, the user answers various challenges to reproduce the digest.  The user inputs biometric data or a passcode.). 

Claim 11
Schibuk/Zagarese disclose the limitations shown above.  Schibuk further discloses:
 (Previously Presented) The identity validation system according to claim 10, wherein the passcode is a string of alphanumeric characters issued by the issuer system to the user device.   (see at least [0135]-[0139] [0010] [0023] [0036] [0125] [0132] [0178] [0181].  Schibuk discloses to authenticate a phone and associated credentials, the user answers various challenges to reproduce the digest.  The user inputs a PIN.).


Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schibuk (US 2009/0132813 A1) hereinafter Schibuk, in view of Zagarese et al. (US 2018/0181964 A1) hereinafter Zagarese, in view of Mousseau (US 2020/0349639 A1) hereinafter Mousseau.
Claim 7
Schibuk/Zagarese disclose the limitations shown above.  Zagarese specifically discloses receiving a request from a receiving a request message for verifying a user and payment and transmitting the message to the issuer. 
wherein the instructions, when executed by the at least one processor, cause the at least one processor to: receive the verification service request message from the requesting device, via a payment network; and transmit, to the issuer, the verification service request message, via the payment network. (see at least abstract [0046] [1032]-[1099] [1835]-[1876] [0294]-[0296] [0098] [0137] [0152]-[0156] [0157]-[0218] [0223]-[0236] [0249]-[0265] [0278]-[0280] [0049]-[0069] [0080] [0081] [0099] [0785]/Table1-[0786].  Zagarese discloses the digital identity system receives a message to check that the user has received the bank card that he is trying to presently use (i.e., checking that the bank card is associated with the user identity). Zagarese will send the resulting information to the network/issuer in order to process the transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secure authentication/verification system of Schibuk/Zagarese to incorporate the teachings of Zagarese and specifically disclose receiving a request from a receiving a request message for verifying a user and payment and transmitting the message to the issuer because doing so provides a secure and efficient mechanism for making identity-linked payments to prevent a significant proportion of card payments being reversed due to payment fraud (see at least Zagarese [0001]-[0102]). 
Schibuk/Zagarese disclose the limitations shown above.  Schibuk/Zagarese fail to specifically disclose the messages are in an ISO 20222 message format.
Yet, Mousseau discloses the following limitations:
 (Currently Amended) The identity validation system according to claim 1, wherein the verification service request message is an ISO 8583 or ISO 20022 message, and wherein the identity data is encoded in a private data field of the ISO 8583 or ISO 20022 message; and (see at least [0070] [0095] [0120] [0126] [0127] [0257] [0335] [0416] [0019] [1835]-[1846]. Mousseau discloses the direct message may be program-to-program communication in which a requesting program is using an ISO 20022 message format.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secure authentication/verification system of Schibuk/Zagarese to incorporate the teachings of Mousseau and specifically disclose that the messages are sent in ISO 20022 format because doing so would allow the computer systems to establish data communication links between multiple devices and provide the proper configuration to support the connection type, protocol, and format of data exchanges that have established links (see at least Mousseau [0014] [0070] [0095] [0019]). 

Claim 20
Schibuk/Zagarese disclose the limitations shown above.  Zagarese specifically discloses receiving a request from a receiving a request message for verifying a user and payment and transmitting the message to the issuer.
wherein transmitting, to the issuer, the verification service request message includes transmitting, to the issuer, the verification service request message via a payment network.   (see at least abstract [0046] [1032]-[1099] [1835]-[1876] [0294]-[0296] [0098] [0137] [0152]-[0156] [0157]-[0218] [0223]-[0236] [0249]-[0265] [0278]-[0280] [0049]-[0069] [0080] [0081] [0099] [0785]/Table1-[0786].  Zagarese discloses the digital identity system receives a message to check that the user has received the bank card that he is trying to presently use (i.e., checking that the bank card is associated with the user identity). Zagarese will send the resulting information to the network/issuer in order to process the transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secure authentication/verification system of Schibuk/Zagarese to incorporate the teachings of Zagarese and specifically disclose receiving a request from a receiving a request message for verifying a user and payment and transmitting the message to the issuer because doing so provides a secure and efficient mechanism for making identity-linked payments to prevent a significant proportion of card payments being reversed due to payment fraud (see at least Zagarese [0001]-[0102]). 

Schibuk/Zagarese disclose the limitations shown above.  Schibuk/Zagarese fail to specifically disclose the messages are in an ISO 20222 message format.
Yet, Mousseau discloses the following limitations:
 (Currently Amended) The identity validation method according to claim 12, wherein the verification service request message is an ISO 8583 or ISO 20022 message, and wherein the identity data is encoded in a private data field of the ISO 8583 or ISO 20022 message; and (see at least [0070] [0095] [0120] [0126] [0127] [0257] [0335] [0416] [0019] [1835]-[1846]. Mousseau discloses the direct message may be program-to-program communication in which a requesting program is using an ISO 20022 message format.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secure authentication/verification system of Schibuk/Zagarese to incorporate the teachings of Mousseau and specifically disclose that the messages are sent in ISO 20022 format because doing so would allow the computer systems to establish data communication links between multiple devices and provide the proper configuration to support the connection type, protocol, and format of data exchanges that have established links (see at least Mousseau [0014] [0070] [0095] [0019]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baugier et al. (US 2021/0065311 A1) discloses systems and methods for verifying financial records to facilitate, for example, residential leasing decisions.  Financial information from a user’s bank account is collected and compared with user provided information to determine the veracity of the user provided information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        

/HANI M KAZIMI/Primary Examiner, Art Unit 3691